As a result of this Court’s striking of defendants’ answer on a prior appeal (17 AD3d 286 [2005]), defendants are deemed to have admitted all traversable allegations in the complaint, i.e., those relating to liability-causation as well as negligence (Rokina Opt. Co. v Camera King, 63 NY2d 728 [1984]; see Koeppel v Park, 228 AD2d 288, 289 [1996]). Accordingly, at the trial on damages, defendants may not introduce evidence tending to *288show that the injuries alleged in the complaint were not caused by defendant’s malpractice (id.). Concur—Lippman, P.J., Mazzarelli, Gonzalez, Sweeny and Acosta, JJ.